. Mr. Chiee Justice McIver
dissenting. Being unable to concur in the conclusion reached by Mr. Justice Gary, I desire to state, briefly, the grounds of my dissent. The facts upon which this controversy depends are so fully stated in the opinion of Mr. Justice Gary, as to supercede the necessity for any formal restatement of them here. It may, however, be conducive to a clearer view of the subject that these facts should be restated in connected form, stripped of all unnecessary verbiage found in the record from which the statement made in the leading opinion is correctly taken, as follows: The case first came before his Honor, Judge Watts, and was heard by him on a demurrer to the complaint based upon the ground that the facts stated therein were not sufficient to constitute a cause of action. After hearing argument, Judge Watts announced that he would sustain the demurrer, whereupon plaintiff moved for leave to amend his complaint; and after argument, Judge Watts granted the order set out in the leading opinion, which, it will be observed, after sustaining the demurrer, plaintiff was allowed to amend, “upon payment of the costs of this term.” Plaintiff gave notice of his intention to appeal from this order— counsel for plaintiff informing defendant’s counsel that they would not amend, but would appeal from the order of Judge Watts, which fact was not before the Supreme Court when such appeal was heard. That appeal was subsequently heard by the Supreme Court at November term, 1897, and was *443dismissed upon the ground that there was nothing in the record then before the Supreme Court “to show whether the plaintiff has or will accept or decline the privilege granted him to .amend; and in the absence of any such showing, we are bound to assume that the plaintiff either has or will accept the privilege which he himself asked for,” and if he does, then the question as to whether the demurrer was properly sustained, would become a purely speculative question, which the Court would not consider. After the former appeal was dismissed, the case again came up before the Circuit Court, his Honor, Judge Benet, presiding, who, on motion of plaintiff’s attorneys, granted the order set out in the leading opinion, substituting the executors of the defendant, Fielding Cantrell, in his place, he having in the meantime died, and refusing to grant the order likewise there set out, submitted by defendant’s attorneys, to dismiss the complaint, upon the facts therein set out, although it was brought to his attention that the fact, upon the absence of which the Supreme Court based its judgment dismissing the former appeal, to wit: that the record then before that Court failed to show whether the plaintiff had accepted or declined the privilege allowed him to amend; whereas, the fact now distinctly appears in the present record, that the plaintiff had, before the hearing of the former appeal, refused to accept the privilege to amend, and so informed defendant’s counsel.
I agree that the exceptions upon which the present appeal is based, practically raise but a single question, which, however, may be more precisely stated as follows: Whether the fact that the plaintiff declined to accept the privilege to allow him to. amend his complaint and so informed counsel for defendants, and declared his purpose to appeal from the order of Judge Watts, accompanied with the further fact that he carried out his declared purpose by prosecuting such appeal, was a waiver of his right to amend. It seems to me clear that such was the necessary effect of the plaintiff’s action. When Judge Watts granted his order, the plaintiff had two remedies: ist, to appeal from such order; 2d, to *444accept the leave granted him, to amend his complaint and go on with his case under the complaint as amended — either of which he could adopt, but he could not adopt both, for they were utterly inconsistent with each other. He must, therefore, have made his election between these two inconsistent remedies; and he did elect to prosecute his appeal, and having failed to make that remedy effectual, by reason of his own default in omitting from the “Case” which he prepared for the purpose of his appeal, a fact necessary to the proper presentation of his appeal, he should not now be permitted to turn round and resort to his second remedy, which he had, by his previous action, repudiated. It seems to me that it is contrary to public policy to allow a litigant thus to speculate upon chances. Having thus elected to adopt his remedy by appeal, and having presented such appeal, he has waived his right to the alternative remedy — accepting the leave to amend — as it was wholly inconsistent with the remedy which he did adopt. The fact that he failed to be successful in his appeal being due solely to his own default in not stating inhis “Case” a fact necessary to the proper presentation of his appeal, cannot affect the question. Suppose his appeal had failed because of some other default on his part, he could not afterwards claim that he had not elected ffhe remedy by appeal, and is now entitled to adopt the remedy by amendment, wholly inconsistent with his remedy by appeal, for that would be allowing the plaintiff to speculate upon the chances of succeeding in his appeal; and when he had failed, especially when such failure was due to his own default, he should not be allowed to take 'the other chances, by resorting to the other alternative remedy which, by his own election, he had repudiated. So here, the plaintiff having failed in his appeal solely because he had omitted to state in his “Case” as prepared for argument before the Supreme Court, a fact which such Court held as essential to the proper presentation of his appeal, which omission was due to the plaintiff’s own default, he must abide by the consequences; and cannot, now, be permitted to repudiate his previous action. That the *445omission in the former “Case” for appeal was due solely to the default of the plaintiff, is clear; for it is the duty of the appellant in a case to see to it that every fact necessary to the proper presentation of his appeal appears in the “Case” as prepared for argument before the appellate tribunal; and it, ■ certainly, is in no way incumbent upon the respondent to supply any defects in his adversary’s “Case.” It is due, however, to the counsel who argued the present appeal, to say that he does not seem to have represented the plaintiff at the time when the former appeal was taken, and, therefore, he does not seem to be responsible for the default in the preparation of the former appeal.
I cannot, therefore, concur in the conclusion reached in the leading opinion, and on the contrary think that the action of the Circuit Court, both in granting the order to substitute the executors of the will of Fielding Cantrell, deceased, and in refusing to grant the order proposed by defendant’s counsel, should be reversed; for as long as the demurrer stands— and it has never been reversed — there was nothing left for the Circuit Court to do but dismiss the complaint.